Citation Nr: 1417287	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction lies with the RO in Honolulu, Hawaii.

In June 2011, the Veteran appeared at a videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file and has been reviewed.

In December 2011, the Board remanded the matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's grant of benefits, any deficiency in the duties to notify or assist the Veteran is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for bilateral hearing loss as a result of his exposure to hazardous noise during service.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was ballistic missile guidance and control repairman.  As this duty involved exposure to gas turbine generators and other loud machinery, in-service noise exposure has been conceded.  See May 2010 rating decision (granting service connection for tinnitus).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records reflect normal hearing at his service entrance examination in January 1962.  There were no complaints of hearing difficulty during service.  The Veteran's hearing was again tested and shown to be normal at his service separation examination in January 1965.

In June 2009, the Veteran was afforded a VA audiological examination.  At that time, the Veteran reported in-service noise exposure from gas turbine generators and test equipment used to assess missile function.  He reported that hearing protection was used routinely in the work environment.  Other noise exposure was from gunfire, rockets, and explosions during basic training.  Following service, the Veteran worked several jobs, including as an optical lens technician, a furniture upholsterer, a television repairman, and a car salesman, none of which involved hazardous noise exposure.  The Veteran's audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
80
70
LEFT
15
20
20
40
65

Speech recognition was 90 percent for the right ear and 100 percent for the left ear based on the Maryland CNC Test.

Based on this audiogram, the examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  The examiner was unable, however, to provide an etiological opinion without resort to mere speculation because the Veteran's service medical records were unavailable for review.

In March 2010, the Veteran was afforded a VA examination in support of his service connection claim for tinnitus.  This examination did not address hearing loss.  During the examination, the Veteran reported that he had experienced "ringing for at least the past 10 years if not longer."  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was a result of his noise exposure during military service.  The rationale was that the Veteran's "job in the Army exposed him to a lot of noise."  In May 2010, the RO granted service connection for tinnitus.

In June 2011, the Veteran testified before the Board.  At the hearing, the Veteran reported that he was exposed daily to the noise of gas turbine generators and other equipment for most of his time in service.  After service, he was employed in quiet work environments and often worked alone.  In the year 2000, the Veteran's hearing was tested in connection with his employment and he was diagnosed as having hearing loss.  Although this was many years after service, the Veteran testified that he had noticed changes in his hearing ability earlier, primarily in his personal life.  For example, he remembered shopping and not noticing that his phone was ringing until people stared at him and mentioned the fact.  He also recalled instances where he was at a gathering and did not realize a joke had been told until he saw others laughing.  See hearing transcript.

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  In this case, the Board finds that the Veteran is competent to report symptoms of hearing loss.  Moreover, the Board finds the Veteran credible.

In January 2012, in response to the Board's remand, the RO obtained an addendum opinion from the June 2009 VA examiner, who had been unable to offer an opinion without resort to speculation.  After reviewing the Veteran's service medical records and claims file, the examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  The opinion was based on normal hearing tests at service entrance and separation.  The examiner acknowledged that the Veteran's "noise exposure while in service was significant," but noted that hearing protection was used during the work day.  The examiner, however, provided no medical explanation for her conclusion, or discussion of what, if not the Veteran's in-service noise exposure, was the cause of his current hearing loss-especially because his post-service occupational history was negative for hazardous noise.  The examiner also failed to reconcile her opinion with other evidence of record that tends to weigh in favor of finding a nexus between the hearing loss and service-namely the fact that the Veteran's tinnitus is service connected due to excessive noise exposure.

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

Here, the first two elements have been met.  With regard to the final element-that of a nexus between the present disability and the in-service noise exposure-the January 2012 VA examiner opined that the Veteran's bilateral hearing loss disability was not related to his military service.

The Board is free to assess medical evidence and is not obligated to accept an examiner's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board accepts the diagnosis of bilateral hearing loss disability, but declines to accept the VA examiner's opinion regarding etiology, as the examiner did not sufficiently support her conclusion.

As an initial matter, a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley, 5 Vet. App. at 160 (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).  Additionally, although the examiner stated that her opinion was based on a review of the claims file, she did not adequately consider the Veteran's lay statements with regard to the absence of any post-service noise exposure.  Finally, the examiner failed to explain why the Veteran's exposure to significant acoustic trauma during active service was sufficient to cause tinnitus but not hearing loss.  Consequently, the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.

Thus, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Weighing against the Veteran's claim is the January 2012 medical opinion indicating that the Veteran's bilateral hearing loss disability was not related to his noise exposure in active service.  That opinion, however, failed to consider all pertinent facts and did not provide a complete, thorough, and detailed rationale to support the conclusions made.  In favor of the Veteran's claim is the March 2010 medical opinion that found a nexus between the Veteran's tinnitus and his in-service noise exposure, as well as the Veteran's credible testimony, wherein he described exposure to significant acoustic trauma in service, but reported no occupational or recreational noise exposure following service. 

Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


